Case 3:17-cv-01112-JLS-NLS Document 118-1 Filed 07/11/19 PageID.5334 Page 1 of 8



   1   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
       Daniel P. Struck, AZ Bar #012377
   2   (admitted pro hac vice)
       Rachel Love, AZ Bar #019881
   3   (admitted pro hac vice)
       Nicholas D. Acedo, AZ Bar #021644
   4   (admitted pro hac vice)
       Ashlee B. Hesman, AZ Bar #028874
   5   (admitted pro hac vice)
       Jacob B. Lee, AZ Bar #030371
   6   (admitted pro hac vice)
       3100 West Ray Road, Suite 300
   7   Chandler, Arizona 85226
       Tel.: (480) 420-1600
   8   Fax: (480) 420-1695
       dstruck@strucklove.com
   9   rlove@strucklove.com
       nacedo@strucklove.com
  10   ahesman@strucklove.com
       jlee@strucklove.com
  11
       LAW OFFICE OF ETHAN H. NELSON
  12   Ethan H. Nelson, CA Bar #262448
       4 Park Plaza, Suite 1025
  13   Irvine, California 92614
       Tel.: (949) 229-0961
  14   Fax: (949) 861-7122
       ethannelsonesq@gmail.com
  15
       Attorneys for Defendant/Counter-Claimant
  16   CoreCivic, Inc.
  17                            UNITED STATES DISTRICT COURT
  18                         SOUTHERN DISTRICT OF CALIFORNIA
  19   Sylvester Owino and Jonathan Gomez,       NO. 3:17-cv-01112-JLS-NLS
       on behalf of themselves, and all others
  20   similarly situated,                       INDEX TO EXHIBITS IN SUPPORT
                                                 OF DEFENDANT’S
  21                       Plaintiffs,           MEMORANDUM IN OPPOSITION
                                                 TO PLAINTIFFS’ MOTION FOR
  22   v.                                        CLASS CERTIFICATION
  23   CoreCivic, Inc., a Maryland
       corporation,
  24
                           Defendant.
  25

  26

  27

  28
       Index to Exhibits                                            17cv01112-JLS-NLS
Case 3:17-cv-01112-JLS-NLS Document 118-1 Filed 07/11/19 PageID.5335 Page 2 of 8



   1   CoreCivic, Inc., a Maryland
       corporation,
   2
                           Counter-Claimant,
   3
       v.
   4
       Sylvester Owino and Jonathan Gomez,
   5   on behalf of themselves, and all others
       similarly situated,
   6
                           Counter-Defendants.
   7

   8
       EXHIBIT DESCRIPTION                                                     PAGES
   9
            1        Declaration of R. Crouch in Support of Defendant’s       0001-0009
  10                 Memorandum in Opposition to Plaintiffs’ Motion for
  11                 Class Certification

  12                 Attachment A – Photograph of Hygiene Items                  0007
                     (CCOG00002334)
  13
                     Attachment B – Photograph of Clothing Items                 0009
  14                 (CCOG00103844)
  15        2        Declaration of Michael Donahue in Support of             0010-0017
                     Defendant’s Memorandum in Opposition to Plaintiffs’
  16
                     Motion for Class Certification
  17
            3        Declaration of Jason Ellis in Support of Defendant’s     0018-0023
  18                 Memorandum in Opposition to Plaintiffs’ Motion for
                     Class Certification
  19
            4        Declaration of F. Hood in Support of Defendant’s         0024-0065
  20                 Memorandum in Opposition to Plaintiffs’ Motion for
  21                 Class Certification
  22                 Attachment A – Stewart Detention Center May 17,          0035-0041
                     2013 Disciplinary Report (containing confidential
  23                 detainee information) (CCOG00098516-
  24                 CCOG00098522))
  25                 Attachment B – Stewart Detention Center May 20,          0043-0050
                     2014 Disciplinary Report (containing confidential
  26                 detainee information) (CCOG00098568-
  27                 CCOG00098575)

  28
       Index to Exhibits                         2                       17cv01112-JLS-NLS
Case 3:17-cv-01112-JLS-NLS Document 118-1 Filed 07/11/19 PageID.5336 Page 3 of 8



   1
       EXHIBIT DESCRIPTION                                                     PAGES
   2
                     Attachment C –Stewart Detention Center August 27,        0052-0061
   3                 2018 Disciplinary Report (containing confidential
                     detainee information) (CCOG00098618-
   4
                     CCOG00098627)
   5                 Attachment D – Photograph of Hygiene and Clothing           0063
   6                 Items Provided to New Inmates/Residents at Stewart
                     Detention Center (CCOG00103845)
   7
                     Attachment E – Photograph of Hygiene Items Provided         0065
   8                 to All Detainees (CCOG00103846)
   9        5        Declaration of Chuck Keeton in Support of                0066-0071
  10                 Defendant’s Memorandum in Opposition to Plaintiffs’
                     Motion for Class Certification
  11
            6        Declaration of Kris Kline in Support of Defendant’s      0072-0084
  12                 Memorandum in Opposition to Plaintiffs’ Motion for
  13                 Class Certification

  14
                     Attachment A – Photograph of Hygiene Items               0079-0080
                     Provided to All Detainees (CCOG00103847-
  15                 CCOG00103848)
  16                 Attachment B – Photograph of Clothing Items              0082-0084
                     Provided to All Detainees (CCOG00103849-
  17
                     CCOG00103851)
  18
            7        Declaration of Warden Robert Lacy, Jr., in Support of    0085-0096
  19                 Defendant’s Memorandum in Opposition to Plaintiffs’
                     Motion for Class Certification
  20
                     Attachment A – Photograph of Hygiene Items                  0094
  21                 Provided to Detainees (CCOG00103852)
  22                 Attachment B – Photograph of Clothing Items                 0096
  23                 Provided to Detainees (CCOG00103853)
  24        8        Declaration of L. Mallamas in Support of Defendant’s     0097-0127
                     Memorandum in Opposition to Plaintiffs’ Motion for
  25                 Class Certification
  26                 Attachment A – Commissary Inventory List, Otay           0104-0106
  27
                     Mesa Detention Center, dated September 14, 2018
                     (CCOG00095508-CCOG00095510)
  28
       Index to Exhibits                        3                        17cv01112-JLS-NLS
Case 3:17-cv-01112-JLS-NLS Document 118-1 Filed 07/11/19 PageID.5337 Page 4 of 8



   1
       EXHIBIT DESCRIPTION                                                     PAGES
   2
                     Attachment B – Commissary Inventory List, San            0108-0109
   3                 Diego Correctional Facility, dated May 30, 2014
                     (CCOG00095519-CCOG00095520)
   4
                     Attachment C – Commissary Inventory List, Houston        0111-0112
   5                 Processing Center, dated May 17, 2019
   6                 (CCOG00095540-CCOG00095541)
   7                 Attachment D – Commissary Inventory List, Stewart        0114-0116
                     Detention Center, dated May, 17, 2019
   8                 (CCOG00095561-CCOG00095563)
   9                 Attachment E – Commissary Inventory List, Central        0118-0121
  10                 Arizona Florence Correctional Complex, dated May
                     17, 2019 (CCOG00095521-CCOG00095524)
  11
                     Attachment F – Commissary Inventory List, Laredo         0123-0124
  12                 Processing Center, dated May 17, 2019
  13                 (CCOG00095545-CCOG00095546)

  14
                     Attachment G – Commissary Inventory List, Eloy           0126-0127
                     Detention Center, dated May 17, 2019
  15                 (CCOG00095535-CCOG00095536)
  16        9        Declaration of Assistant Warden A. Meyers in Support     0128-0133
                     of Defendant’s Memorandum in Opposition to
  17
                     Plaintiffs’ Motion for Class Certification
  18
           10        Declaration of D. Minehart in Support of Defendant’s     0134-0138
  19                 Memorandum in Opposition to Plaintiffs’ Motion for
                     Class Certification
  20
           11        Declaration of T. Mohn in Support of Defendant’s         0139-0366
  21                 Memorandum in Opposition to Plaintiffs’ Motion for
  22                 Class Certification
  23                 Attachment A – Eloy Detention Center Local               0157-0166
                     Disciplinary Report No. 11591 for ICE Detainee CB
  24                 (CCOG00096967-CCOG00096976)
  25                 Attachment B – Eloy Detention Center Local               0168-0176
  26                 Disciplinary Report No. 11977 for ICE Detainee LBJ
                     (CCOG00096859-CCOG00096867)
  27

  28
       Index to Exhibits                        4                        17cv01112-JLS-NLS
Case 3:17-cv-01112-JLS-NLS Document 118-1 Filed 07/11/19 PageID.5338 Page 5 of 8



   1
       EXHIBIT DESCRIPTION                                                     PAGES
   2
                     Attachment C – Eloy Detention Center Disciplinary        0178-0179
   3                 Summary Report for ICE Detainee LBJ
                     (CCOG00096856-CCOG00096857)
   4
                     Attachment D – Eloy Detention Center Local               0181-0185
   5                 Disciplinary Report No. 11999 for ICE Detainee CSV
   6                 (CCOG00097334-CCOG00097338)
   7                 Attachment E – Eloy Detention Center Local               0187-0190
                     Disciplinary Report No. 12287 for ICE Detainee SMB
   8                 (CCOG00097204-CCOG00097207)
   9                 Attachment F – Eloy Detention Center Local               0192-0199
  10                 Disciplinary Report No. 12323 for ICE Detainee DM
                     (CCOG00097058-CCOG00097065)
  11
                     Attachment G – Eloy Detention Center Disciplinary        0201-0227
  12                 Summary Report for ICE Detainee DM
  13                 (CCOG00097022-CCOG00097048)

  14
                     Attachment H – Eloy Detention Center Local               0229-0236
                     Disciplinary Report No. 12374 for ICE Detainee DM
  15                 (CCOG00097066-CCOG00097073)
  16                 Attachment I – Eloy Detention Center Local               0238-0243
                     Disciplinary Report No. 12424 for ICE Detainee CHG
  17
                     (CCOG00097002-CCOG00097007)
  18
                     Attachment J – Eloy Detention Center Local               0245-0252
  19                 Disciplinary Report No. 12453 for ICE Detainee DM
                     (CCOG00097074-CCOG00097081)
  20
                     Attachment K – Eloy Detention Center Local               0254-0257
  21                 Disciplinary Report No. 12493 for ICE Detainee JDB
  22                 (CCOG00096994-CCOG00096997)
  23                 Attachment L – Eloy Detention Center Local               0259-0267
                     Disciplinary Report No. 12517 for ICE Detainee DM
  24                 (CCOG00097082-CCOG00097090)
  25                 Attachment M – Eloy Detention Center Local               0269-0276
  26                 Disciplinary Report No. 12528 for ICE Detainee DM
                     (CCOG00097099-CCOG00097106)
  27

  28
       Index to Exhibits                        5                        17cv01112-JLS-NLS
Case 3:17-cv-01112-JLS-NLS Document 118-1 Filed 07/11/19 PageID.5339 Page 6 of 8



   1
       EXHIBIT DESCRIPTION                                                     PAGES
   2
                     Attachment N – Eloy Detention Center Local               0278-0285
   3                 Disciplinary Report No. 12559 for ICE Detainee DM
                     (CCOG00097107-CCOG00097114)
   4
                     Attachment O – Eloy Detention Center Local               0287-0294
   5                 Disciplinary Report No. 12566 for ICE Detainee DM
   6                 (CCOG00097123-CCOG00097130)
   7                 Attachment P – Eloy Detention Center Local               0296-0303
                     Disciplinary Report No. 12582 for ICE Detainee DM
   8                 (CCOG00097131-CCOG00097138)
   9                 Attachment Q – Eloy Detention Center Local               0305-0312
  10                 Disciplinary Report No. 12594 for ICE Detainee DM
                     (CCOG00097155-CCOG00097162)
  11
                     Attachment R – Eloy Detention Center Local               0314-0321
  12                 Disciplinary Report No. 12601 for ICE Detainee DM
  13                 (CCOG00097163-CCOG00097170)

  14
                     Attachment S – Eloy Detention Center Local               0323-0330
                     Disciplinary Report No. 12592 for ICE Detainee DM
  15                 (CCOG00097147-CCOG00097154)
  16                 Attachment T – Eloy Detention Center Local               0332-0339
                     Disciplinary Report No. 15946 for ICE Detainee AM
  17
                     (CCOG00097323-CCOG00097330)
  18
                     Attachment U – Eloy Detention Center Disciplinary        0341-0351
  19                 Summary Report for ICE Detainee AM
                     (CCOG00097303-CCOG00097313)
  20
                     Attachment V – Eloy Detention Center Local               0353-0360
  21                 Disciplinary Report No. 151133 for ICE Detainee
  22                 YMA (CCOG00097179-CCOG00097186)
  23                 Attachment W – Eloy Detention Center Disciplinary        0362-0366
                     Summary Report for ICE Detainee YMA
  24                 (CCOG00097173-CCOG00097177)
  25       12        Declaration of T. Peaks in Support of Defendant’s        0367-0369
  26                 Memorandum in Opposition to Plaintiffs’ Motion for
                     Class Certification
  27

  28
       Index to Exhibits                        6                        17cv01112-JLS-NLS
Case 3:17-cv-01112-JLS-NLS Document 118-1 Filed 07/11/19 PageID.5340 Page 7 of 8



   1
       EXHIBIT DESCRIPTION                                                        PAGES
   2
           13        Declaration of Warden Orlando Perez in Support of           0370-0381
   3                 Defendant’s Memorandum in Opposition to Plaintiffs’
                     Motion for Class Certification
   4
                     Attachment A – Photograph of Hygiene Items                     0379
   5                 Provided to Detainees (CCOG00103854)
   6                 Attachment B – Photograph of Clothing Items                    0381
   7                 Provided to Detainees (CCOG00103855)
   8       14        Declaration of J. Rodriguez, Jr. in Support of              0382-0386
                     Defendant’s Memorandum in Opposition to Plaintiffs’
   9                 Motion for Class Certification
  10       15        Declaration of S. Simmons in Support of Defendant’s         0387-0463
  11                 Memorandum in Opposition to Plaintiffs’ Motion for
                     Class Certification
  12
                     Attachment A – CoreCivic’s Form 10-Q for the                0390-0441
  13                 Quarter Ending June 30, 2017
  14                 Attachment B – CoreCivic’s Supplemental Financial           0443-0463
                     Information for the Quarter Ending June 30, 2017
  15
           16        Declaration of S. Stone in Support of Defendant’s           0464-0470
  16
                     Memorandum in Opposition to Plaintiffs’ Motion for
  17                 Class Certification
  18       17        Declaration of D. Topasna in Support of Defendant’s         0471-0480
                     Memorandum in Opposition to Plaintiffs’ Motion for
  19                 Class Certification
  20       18        Sections 1.2, 3.1, and 5.8 of 2016 Revisions to 2011        0481-0516
  21                 Performance-Based National Detention Standards
  22       19        INS Detention Standards, Voluntary Work Program,            0517-0586
                     September 20, 2000; Disciplinary Policy, September
  23                 20, 2000
  24       20        Otay Mesa Detention Center Policy 18-100                    0587-0612
  25
                     Classification Housing, Work & Program Plan, dated
                     June 30, 2017 (CCOG00035305-CCOG00035315)
  26
           21        Otay Mesa Detention Center Policy 19-100 Inmate             0613-0622
  27                 Detainee Employment System (ICE Only), dated June
                     30, 2017 (CCOG00002817-CCOG00002822)
  28
       Index to Exhibits                         7                          17cv01112-JLS-NLS
Case 3:17-cv-01112-JLS-NLS Document 118-1 Filed 07/11/19 PageID.5341 Page 8 of 8



   1
       EXHIBIT DESCRIPTION                                                          PAGES
   2
           22        ICE National Detainee Handbook, April 2016                    0623-0650
   3       23        Ahmed, et al. v. CoreCivic, Inc., Brief for the United        0651-0675
   4                 States as Amicus Curiae in Support of Neither Party
   5       24        San Diego Correctional Facility Trust Account                 0676-0802
                     Summary of Detainee Owino (CCOG00002338-
   6                 CCOG00002464)
   7       25        San Diego Correctional Facility Trust Account                 0803-0823
   8                 Summary of Detainee Gomez (CCOG00002465-
                     CCOG00002485)
   9
           26        Trust Account Summary of Detainee MAH (OMDC)                  0824-0848
  10                 (CCOG00056567-CCOG00056591)
  11       27        Chart depicting evidence attached in support of                  0849
                     Plaintiffs’ Motion for Class Certification
  12
           28        Deposition Excerpts, Jason Ellis, March 4-5, 2019             0850-0882
  13
           29        Deposition Excerpts, Troy Pollock, February 26, 2019          0883-0892
  14
           30        Deposition Excerpts, Fred Figueroa, February 19, 2019         0893-0898
  15
           31        Deposition Excerpts, Susan Huffman, January 21,               0899-0902
  16                 2019
  17       32        Records of Deportable/Inadmissible Aliens                     0903-0935
  18       33        Declaration of Jacob B. Lee in Support of Defendant’s         0936-0939
                     Memorandum in Opposition to Plaintiffs’ Motion for
  19
                     Class Certification
  20

  21

  22

  23

  24

  25

  26

  27

  28
       Index to Exhibits                          8                           17cv01112-JLS-NLS
